PER CURIAM.
The trial court entered a final summary judgment against the plaintiffs in an action for wrongful death. Upon review we conclude that there are genuine issues of material fact. We therefore reverse and remand for further proceedings. See Robinson v. Great Southern Trucking Co., 95 So.2d 418 (Fla.1957); Passaro v. City of Sunrise, 415 So.2d 162 (Fla. 4th DCA 1982); Squitieri v. Aetna Casualty and Surety Co., 382 So.2d 730 (Fla. 5th DCA 1980); Quinones v. Metropolitan Dade County, 366 So.2d 535 (Fla. 3d DCA 1979); Williams v. Caterpillar Tractor Co., 149 So.2d 898 (Fla. 2d DCA), cert. denied, 155 So.2d 614 (Fla.1963).
GLICKSTEIN and STONE, JJ., and BLOOM, PHILIP, Associate Judge, concur.